LEWIS R. MORGAN, Circuit Judge
(dissenting):
I respectfully dissent from the majority. The majority opinion turns 42 U.S.C. § 1985(3) into a “general federal tort law.” In Griffin v. Breckenridge, 403 U.S. 88 at 102, 91 S.Ct. 1790, 29 L.Ed.2d 338, the Supreme Court clearly avoided any such interpretation. In an able opinion which discusses thoroughly the issues of law, Judge Alexander A. Lawrence dismissed this action on the ground of lack of jurisdiction. There is nothing I could add to the opinion of the district court. See, 60 F.R.D. 447.
I would affirm the district court.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBER-RY, COLEMAN, GOLDBERG, AINS-WORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.
It is ordered that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. *216The Clerk will specify a briefing schedule for the filing of supplemental briefs.
PER CURIAM:
Since it appears that the matters giving rise to this cause are moot, the opinion of this court, 507 F.2d 206 (5th Cir. 1975), is withdrawn, and the previous judgment of this court is vacated. The judgment of the district court is likewise vacated, and the cause is remanded to the district court with directions to dismiss as moot, so that it will spawn no legal precedents. See United States v. Munsing-wear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950); Troy State University v. Dickey, 402 F.2d 515 (5th Cir. 1968).